UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2015 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 333-170828 American Housing REIT Inc. (Exact name of registrant in its charter) Maryland 46-4022327 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4800 Montgomery Lane, Suite 450 Bethesda, MD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (202) 524-6851 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large accelerated filter o Accelerated filter o Non-accelerated filter o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding August 12, 2015 Common Stock, $0.01 par value per share TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets – June 30, 2015 (unaudited) and December 31, 2014 4 Consolidated Statements of Operations (unaudited) – Three and Six Months Ended June 30, 2015 and June 30, 2014 5 Consolidated Statements of Cash Flows (unaudited) – Six Months Ended June 30, 2015 and June 30, 2014 6 Notes to the Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2.
